DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments have been considered but are moot in view of the new rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 9, 15, 16, 18, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilcu et al., US 2014/0300795.

1 and 18. Bilcu teaches a device for high dynamic range (HDR) image capture, the device comprising:
at least two image sensors fixed in a co-planar arrangement to a substrate [31A/B, Figs. 1-3, 5, paras. 29, 47, 52, 54];
an optical splitting system comprising a beamsplitter configured to reflect at least about 90% of incident light received through an aperture of said device onto said image sensors [beam is split by lens 41 and grating 7, Figs. 2, 3, paras. 29, 42, 43, 60, 61; substantially all of the light passes through the splitter], wherein the optical splitting system is arranged to provide light paths of substantially the same length to each of the at least two co-planar sensors causing the two co-planar sensors to simultaneously capture [sensors 31A/B are coplanar and receive light from two equally long paths, Figs. 1-3, paras. 29, 47, 54, 60, 61] two images that are identical but at different light levels [differently exposed images have differing light levels; highlighting dark or bright parts also meets this limitation; paras. 3, 44, 56] and
an HDR processing system configured to process said two images to form a high dynamic range image [Figs. 1-3, 5, paras. 3, 52, 55, 59, 68, 71].

2. Bilcu teaches the device of claim 1, wherein said beamsplitter is configured to transmit a first portion of incident light to a first reflective member and to reflect a second portion of the incident light to a second reflective member, wherein said first and second reflective members reflect incident light onto said image sensors [focusing lenses reflect separate portions of incident light 15 (i.e. 17A and 17B), Fig. 2, paras. 49, 54-56].

9. Bilcu teaches the device of claim 1, wherein greater than about 95% of said incident light received through said aperture of said device is reflected onto said image sensors [substantially all of the light passes through grating 7—it is merely split into two beams; i.e. greater than 95% makes it to image sensors, Figs. 1-3, paras. 29, 47, 54, 60, 61].

15 and 24. Bilcu teaches the device of claim 18, wherein said image sensors are charge-coupled device (CCD) image sensors or complementary metal-oxide semiconductor (CMOS) image sensors [para. 48].

16 and 25. Bilcu teaches the device of claim 1, said image sensors and said optical splitting system are integrated into a mobile device having a camera [mobile telephone with camera, para. 30].

26. Bilcu teaches the device of claim 25, wherein said mobile device comprises a smartphone [e.g. a phone having a camera, para. 30].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bilcu as cited above in view of Mohrholz et al., US 2010/0201799.

3 and 20 (from 2 and 18). Bilcu is silent on light percentages. Mohrholz teaches a device of claim 2, wherein said first portion of incident light comprises about 96% of light entering said aperture of said device [80% is “about” 96%, in the context of an adjustable partial reflector/beamsplitter; Figs. 3, 4, para. 17]. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate Mohrholz’s teaching, allowing the use of two sensors with different specifications or purposes (e.g. capturing low- vs. high-light images) without the use of filters or exposure time to control light levels [see Mohrholz, para. 18].

4 and 21 (from 2 and 18). Mohrholz teaches a device wherein said second portion of incident light comprises about 4% of light entering said aperture of said device [4% for sensor 3C, Fig. 4].


Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bilcu as cited above in view of Skeete, US 2015/0249105.

12. Bilcu is silent on fixing the sensors to an IC. Skeete teaches a digital imaging device wherein said image sensors are fixed to a substrate of an integrated circuit [sensor pixels are attached to substrate of IC, Figs. 2, 4, paras. 13-16, 20, 21]. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to minimize the length of any necessary circuit trace between sensor and chip, and to achieve a more compact package overall.

23. Bilcu teaches the device of claim 18, wherein said substrate is bonded to a portion of an integrated circuit [e.g. substrate 32, structure 19, Figs, 2, 4, paras. 13-16, 20, 21].


Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bilcu as cited above in view of Betts-Lacroix, US 2013/0258044 (Betts).

13 and 22 (from 1 and 18). Bilcu is silent on monolithic sensors. Betts teaches an imaging systrem wherein said image sensors are monolithically formed along a portion of said substrate [sensors may be manufactured as a single component, para. 43, claim 19]. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, allowing a large number of cameras to be manufactured inexpensively [see Betts, para. 43].


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bilcu and Betts as cited above in view of Skeete as cited above.

14 (from 13). The above references are silent on bonding to an IC.  Skeete teaches a device wherein said substrate is bonded to a portion of an integrated circuit [Figs. 2, 4, paras. 13-16, 20, 21]. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to minimize the length of any necessary circuit trace between sensor and chip, and to achieve a more compact package overall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/Examiner, Art Unit 2424